Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in St. Lawrence County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating the prison disciplinary rule prohibiting the unauthorized use of a controlled substance after his urine twice tested positive for the presence of marihuana. We are unpersuaded by petitioner’s contention that there was an insufficient foundation laid for reliance on the positive test results. The request for urinalysis form sets forth the time the urine sample was collected, when it was handled by the testing officer and when it was destroyed. Furthermore, the testing officer testified that petitioner’s urine sample was under his care and custody at all times and that the appropriate testing procedures were followed (see 7 NYCRR 1020.4 [e] [1]). Moreover, the testing officer was the only person with keys to the testing room and there is no indication in the record that petitioner’s urine sample was tampered with or could have been confused with another urine specimen (see Matter of Pollard v Goord, 18 AD3d 1041 [2005]). Inasmuch as there was a proper foundation for reliance on the positive test *936results (see 7 NYCRR 1020.5 [a]), the misbehavior report, supporting documentation and the testimony at the hearing provide substantial evidence to support the determination of guilt (see Matter of Pollard v Goord, supra; Matter of Feliciano v Selsky, 17 AD3d 951 [2005]). Petitioner’s remaining contentions are either unpreserved for our review or have been determined to be without merit.
Cardona, P.J., Crew III, Carpinello, Mugglin and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.